Upon consideration of the application of counsel,
It is ordered that execution of the sentence of death imposed upon the petitioner, Walter Irvin, be, and the same is hereby, stayed pending the filing and disposition of a petition for writ of certiorari to review the judgment of the Supreme Court of Florida entered November 5, 1954, provided the petition for writ of certiorari is filed on or before November 20, 1954. In the event certiorari is granted, this stay is to continue until final disposition of the case.